Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on November 9, 2020.

Restrictions/Elections.
	Applicant’s election of the following species:
	1- Pitavastatin as the HMG-CoA reductase inhibitor,
	2- Cream as the carrier, and
	3- Azoles as the anti-fungal agent
Is acknowledged.
However, since the elected species was free of prior art, the search was expanded to the remaining species.

Status of Claims
Claims 1-20 are currently pending and are the subject of this office action.
Claims 1-20 are presently under examination.

Priority
This application is a continuation of U.S. Serial No. 15/556,485, filed September 7, 2017, as the U.S. National Stage of International Patent Application No. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 and its dependent claims recite: “The method of claim 1, wherein the application of the topical composition is occurring at the same time as another form of treatment of an active fungal infection”.
However, it is not clear if claim 12 adds another form of fungal treatment besides the one in claim 1, or if claim 12 is reciting the treatment of another fungal infection different than the one in claim 1.
The metes and bounds of claims 12-15 are not clearly defined.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,406,132 in view of Draijer et. al. (US 2013/0116221).

For claims 1-20, the ‘132 patent teaches:
 A method for reducing the incidence or severity of a topical fungal infection caused by Trichophyton tonsurans, comprising:
topically applying a topical composition to an area where topical fungal infections of Trichophyton tonsurans occur on a subject in need thereof, said topical composition comprising:
cerivastatin; and
a carrier selected from the group consisting of serum, cream, ointment, lotion, gel, shampoo, hair conditioner, soap, oil, and combinations thereof.


Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (The HMG-CoA reductase inhibitor cerivastatin) for another (a HMG-CoA reductase inhibitor like: atorvastatin, fluvastatin, lovastatin, pitavastatin, pravastatin, simvastatin, etc.) with an expectation of success, since the prior art establishes that both function in similar manner, thus resulting in the practice of claims 1-21, with a reasonable expectation of success.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
February 1, 2021